This case is before us on writ of certiorari to the Circuit Court of Duval County.
Petitioner procured a judgment against the defendant in the Civil Court of Record of Duval County. Writ of garnishment was sued out and served on the Atlantic Coast Line Railroad Company, which company answered admitting indebtedness to the defendant. Defendant filed affidavit claiming homestead exemption as the head of a family residing at 2539 Beaver St., Jacksonville, Florida. Traverse of such affidavit was filed. The issues came on to be tried and resulted in a directed verdict in favor of the defendant.
Motion for new trial was made and denied.
Writ of error was taken and the judgment of the Civil Court of Record affirmed by the Circuit Court. Writ of certiorari issued from this Court to review the proceedings.
The only question attempted to be presented to us is whether or not the evidence was sufficient to support the judgment based upon the finding that the defendant was and is the head of a family within the purview of the provisions of Section 3885 R. G. S., 5792 C. G. L. The issue is presented by motion to quash. *Page 443 
The record and briefs have been examined and considered and we find that motion to quash the writ of certiorari should be granted on authority of the opinion and judgment in the case of Hamway v. S. A. L. Ry. Co., 101 Fla. 1483, 136 So. 628, when taken and considered in connection with the opinion and judgment in the case of Davis v. Miami Beach Bank  Trust Co.,99 Fla. 1282, 128 So. 817, and cases there cited. It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.